I join with Justices SMITH and ALEXANDER in their dissents in the Jehovah's Witnesses cases. I feel constrained, however, to add the following to the views they have expressed:
The statute involved, Chapter 178, Laws of 1942, page 211, is directed at treason against both the state and the United States. The title itself so states. There is involved here, however, only prosecution for treason against the state. The fourth paragraph of the preamble to the statute is in this language: "Whereas, All persons who either by word or deed weaken the morale or unity of our people, or adversely affect their honor and respect for the flag or government of these United States or of the State of Mississippi are a menace to the safety of this state and these United States." Section 1 of the enacting provision follows: "Section 1. Be it enacted by the Legislature of the State of Mississippi, That any person who individually, or as a member of any organization, association, or otherwise, shall intentionally preach, teach, or disseminate any teachings, creed, theory, or set of alleged principles, orally, or by means of a phonograph or other contrivance of any kind or nature, or by any other means or method, or by the distribution of any sort of literature, or written or printed matter, designed and calculated to encourage violence, sabotage, or disloyalty to the government of the United States, or the state of *Page 55 
Mississippi, or who by action or speech, advocates the cause of the enemies of the United States or who gives information as to the military operations, or plans of defense or military secrets of the nation or this state, by speech, letter, map or picture which would incite any sort of racial distrust, disorder, prejudices or hatreds, or which reasonably tends to create an attitude of stubborn refusal to salute, honor or respect the flag or government of the United States, or of the state of Mississippi, shall be guilty of a felony and punished by imprisonment in the state penitentiary until treaty of peace be declared by the United States but such imprisonment shall not exceed ten years."
The Constitution of the state, Section 10, defines treason against the state and the evidence necessary to convict of the crime in this language: "Treason against the state shall consist only in levying war against the same or in adhering to its enemies, giving them aid and comfort. No person shall be convicted of treason unless on the testimony of two witnesses to the same overt act, or on confession in open court." That is exactly the same language used in Article 3, Section 3 of the Constitution of the United States except the words "United States" in place of the words "the state." Insurrection, sedition, sabotage and syndicalism are merely elements which go to make up treason. 33 C.J., page 159, Sections 4, 12, 13 and 14. When the proposition is squarely presented to the Supreme Court of the United States my opinion is that court should and will hold that the constitutional definition of treason can neither be added to or taken from by legislation; that the constitutional definition is complete and exclusive. The early lower federal court decisions so held without exception. See United States v. Burr, C.C. Va. 1807, 25 Fed. Cas., pages 2, 13, Fed. Cas. No. 14692a, 4 Cranch 455 Append. In that case the court said, "The people . . . have refused to trust the national legislature with the definition *Page 56 
of [the crime of treason]." United States v. Greathouse, C.C. Cal. 1863, 26 Fed. Cas., page 18, No. 15254, 4 Sawy. 457; United States v. Werner, D.C., 1918, 247 F. 708. A mere conspiracy to overthrow the Government, however atrocious, does not of itself constitute treason. "The intention and the act, the will and the deed, must concur." United States v. Mitchell, C.C. 1795, 2 Dall. 348, 355, 1 L.Ed. 410, 26 Fed. Cas., page 1277, No. 15,788; United States v. Fricke, D.C. 1919, 259 F. 673. Mere words, oral, written or printed, however treasonable, do not constitute an overt act of treason within the definition of the crime. In re Charge to Grand Jury, 30 Fed. Cas., page 1034, No. 18,271, 5 Blatchf. 549; In re Charge to Grand Jury, 30 Fed. Cas., page 1036, No. 18,272, 1 Bond 609. War can only be levied by the employment of actual force. "Troops must be embodied, men must be assembled, in order to levy war." United States v. Burr, supra. (These cases digested in U.S.C.A., Title 18, sec. 1, pages 5-8, inclusive.)
Under Article 5 of the Constitution of the United States, that instrument can be amended, changed or repealed in its entirety, and another Constitution adopted, provided the proposal is properly made and ratified by the legislatures of three-fourths of the United States. In other words, the Federal Government is given power, to be exercised in the manner provided by that article, to legally repeal the Constitution in whole or in part, and if repealed in whole, adopt another of any kind or character whatsoever. In other words, our Democracy could legally "commit suicide." It could adopt a dictatorship in its place. This could not, however, be brought about by force of arms. The change would have to be by peaceful means. But it would be permissible for private individuals, public assemblages and public press and otherwise to advocate the change. Provided, of course, the limit would be treason against the Government, as defined by the Constitution. *Page 57 
It is true that the constitutional war powers of the Congress, as provided in paragraphs 1-16, inclusive, of Article 1, section 8, are large. And in order to successfully conduct a war many constitutional provisions may be ignored, but not all of them. The freedom of speech, freedom of religion, and freedom of the press, the three most outstanding constitutional rights, are not entirely wiped out for the purposes of war. Suppose Congress should declare that the doctrines of a certain religious organization are hampering the country's war efforts and make it a crime to further advocate them. Would the members of the society have to lay aside and repudiate their religion during the war? Suppose Congress should declare that neither by word of mouth nor by means of the public press the conduct of the war should be criticized, and make it a crime so to do. In my opinion those three fundamentals cannot be abridged to any extent in time of peace, and very little, if any, in time of war. In the past the attempt to destroy any religious sect has resulted in its permanent establishment and growth. Take, for illustration, the Mormon religion — the founder, Smith, was assassinated on account of his religion. The members, to a large extent, were driven out of the east into the new west; and now in the state of Utah it is the outstanding religion of that state, with many times more members than any other religious organization.
What has been written above applies as well to the case of Clem Cummings v. State, supra, this date decided.